As filed with the Securities and Exchange Commission on July 15, 2011 Commission File Nos.333-172875 811-08664 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No. 2 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 266 [X] JACKSON NATIONAL SEPARATE ACCOUNT - I (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1 Corporate Way, Lansing, Michigan 48951 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank J. Julian, Esq., Associate General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on August 12, 2011, pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Fixed and Variable Deferred Annuity contracts EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 2, is to designate a new effective date of the Post-Effective Amendment No. 1, which was filed on May 19, 2011 (0000927730-11-000220) .Parts A, B and C of Post-Effective Amendment No. 1 are unchanged and hereby incorporated by reference. SEC 2125 (7-09) SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this post-effective amendment and has caused this post-effective amendment to be signed on its behalf, in the City of Lansing, and State of Michigan, on this 15th day of July, 2011. Jackson National Separate Account - I (Registrant) Jackson National Life Insurance Company By:/s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary Jackson National Life Insurance Company (Depositor) By: /s/ Thomas J. Meyer Thomas J. Meyer Senior Vice President, General Counsel and Secretary As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. * /s/ Thomas J. Meyer July 15, 2011 Michael A. Wells, President, Chief Executive Officer, Chairman and Director * /s/ Thomas J. Meyer July 15, 2011 James R. Sopha, Chief Operating Officer and Director * /s/ Thomas J. Meyer July 15, 2011 Clifford J. Jack, Executive Vice President and Director * /s/ Thomas J. Meyer July 15, 2011 P. Chad Myers, Executive Vice President, Chief Financial Officer and Director * /s/ Thomas J. Meyer July 15, 2011 Robert A. Fritts, Senior Vice President and Controller * /s/ Thomas J. Meyer July 15, 2011 Leandra R. Knes, Director * Thomas J. Meyer, Senior Vice President, Secretary, General Counsel and Attorney-in-Fact pursuant to Power of Attorney effective April 7, 2011 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as directors and/or officers of JACKSON NATIONAL LIFE INSURANCE COMPANY (the Depositor), a Michigan corporation, hereby appoint Michael A. Wells, P. Chad Myers, Thomas J. Meyer, Patrick W. Garcy, Susan S. Rhee, and Anthony L. Dowling (each with power to act without the others) his attorney-in-fact and agent, with full power of substitution and resubstitution, for and in his name, place and stead, in any and all capacities, to sign applications and registrationstatements,and any and all amendments, with power to affix the corporate seal and to attest it, and to file the applications, registration statements, and amendments, with all exhibits andrequirements, in accordance with the Securities Act of 1933, the Securities and Exchange Act of 1934, and/or the Investment Company Act of 1940.This Power of Attorney concerns JNL Separate Account - I (File Nos. 033-82080, 333-70472, 333-73850, 333-118368, 333-119656, 333-132128, 333-136472, 333-155675, 333-172874, 333-172875 and 333-172877), JNL Separate Account III (File No. 333-41153), JNL Separate Account IV (File Nos. 333-108433 and 333-118131), and JNL Separate Account V (File No. 333-70697), as well as any future separate account(s) and/or future file number(s) within any separate account(s) that the Depositor establishes through which securities, particularly variable annuity contracts and variable universal life insurance policies, are to be offered for sale. The undersigned grant to each attorney-in-fact and agent full authority to take all necessary actions to effectuate the above as fully, to all intents and purposes, as he/she could do in person, thereby ratifying and confirming all that said attorneys-in-fact and agents, or any one of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESSWHEREOF,the undersigned have executed this Power of Attorney effective as of the 7th day of April, 2011. MICHAEL A. WELLS Michael A. Wells, President, Chief Executive Officer and Director JAMES R. SOPHA James R. Sopha, Chief Operating Officer and Director CLIFFORD J. JACK Clifford J. Jack, Executive Vice President and Director P. CHAD MYERS P. Chad Myers, Executive Vice President, Chief Financial Officer and Director CLARK P. MANNING, JR. Clark P. Manning, Jr., Director ROBERT A. FRITTS Robert A. Fritts, Senior Vice President and Controller LEANDRA R. KNES Leandra R. Knes, Director
